***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
     WENDY M. MAZZA v. SAMUEL T. MAZZA, JR.
                  (AC 44984)
                       Elgo, Suarez and DiPentima, Js.

                                   Syllabus

The defendant, whose marriage to the plaintiff previously had been dis-
    solved, appealed to this court from the judgment of the trial court
    granting the plaintiff’s postjudgment motion for contempt. The plaintiff
    alleged that the defendant violated a provision of the parties’ separation
    agreement, which had been incorporated into the judgment of dissolu-
    tion, requiring the defendant to pay to the plaintiff 50 percent of ‘‘all
    awards’’ that the defendant received from a workers’ compensation
    proceeding that had been initiated when the defendant suffered a work-
    related injury during their marriage. Following the judgment of dissolu-
    tion, the defendant entered into a stipulation that resolved the workers’
    compensation proceeding. The defendant thereafter failed to pay the
    plaintiff 50 percent of the workers’ compensation award, totaling approx-
    imately $250,000, which the defendant received pursuant to the stipula-
    tion. The defendant, however, used a portion of the workers’ compensa-
    tion award to purchase a property in Kent. Having determined that the
    separation agreement clearly and unambiguously defined the term ‘‘all
    awards’’ to include the money the defendant received as part of the
    stipulation, the trial court granted the motion for contempt and ordered
    the defendant either to pay the plaintiff the money to which she was
    entitled or, as alternative relief, to transfer to the plaintiff the title to
    the Kent property. The defendant was ordered not to transfer, mortgage
    or in any way diminish the value of the Kent property prior to his full
    compliance with the court’s contempt order. On the defendant’s appeal
    to this court, held:
1. The trial court properly granted the plaintiff’s motion for contempt, that
    court having correctly determined that the parties’ separation agreement
    was unambiguous in that the phrase ‘‘all awards’’ properly included
    the defendant’s compensation payment he received as a result of the
    stipulation: although the parties’ settlement agreement did not define
    the phrase ‘‘all awards,’’ the plain and ordinary meaning of those terms
    clearly encompassed the defendant’s $250,000 workers’ compensation
    payment, the parties’ use of the term ‘‘all’’ in the agreement indicated
    that their intention was that the plaintiff would be entitled to a portion
    of each and every workers’ compensation payment, and the defendant’s
    claim that the parties’ did not contemplate dividing workers’ compensa-
    tion awards intended for medical expenses was unavailing, as this inter-
    pretation had no basis in the plain language of the agreement insofar
    as the parties did not place any limitation as to which portions of a
    workers’ compensation award the defendant must pay to the plaintiff,
    and there was no language in the agreement permitting the defendant
    to unilaterally withhold from his workers’ compensation payment funds
    that were attributable to medical expenses; moreover, the distinction
    the defendant attempted to draw between an award issued by an adminis-
    trative law judge pursuant to statute (§ 31-300) and a voluntary agree-
    ment pursuant to statute (§ 31-296) was without any basis, as there was
    no reference to any statutory provisions in the separation agreement
    and, thus, no indication that the parties relied on the meaning of ‘‘award,’’
    as that term is used in any statute.
2. The trial court did not abuse its discretion in determining that the defen-
    dant wilfully violated the separation agreement, the record having suffi-
    ciently demonstrated that the defendant agreed to pay to the plaintiff
    50 percent of all of his workers’ compensation awards, but, upon receipt
    of his workers’ compensation payment, he used the funds for his own
    purposes rather than complying with the separation agreement; in the
    present case, although the defendant claimed that his conduct was not
    wilful because he relied on the advice of his worker’s compensation
    counsel, the trial court expressly found that it did not find the defendant’s
    testimony credible, and this court would not reconsider on appeal the
    defendant’s testimony at the contempt hearing, and, even if this court
    credited such testimony, his testimony failed to establish that he relied
    on counsel’s advice or that counsel advised him not to pay any portion
    of the workers’ compensation award to the plaintiff; furthermore, the
    defendant offered no explanation as to why he previously paid the
    plaintiff 50 percent of a workers’ compensation award of $10,000, but
    failed to remit any of the $250,000 payment at issue.
3. The trial court did not improperly order alternative relief regarding the
    Kent property in granting the plaintiff’s motion for contempt, as the
    ordered relief was a proper exercise of its remedial contempt authority
    to effectuate the terms of the judgment of dissolution: because the Kent
    property was purchased by the defendant postdissolution with the funds
    from the award and thus was not contemplated by the property provision
    of the separation agreement, the trial court had the authority to include
    the Kent property in its contempt orders as the plaintiff did not explicitly
    seek to modify the parties’ property assignment but, instead, sought to
    enforce the practical effect of the original dissolution judgment; more-
    over, the evidence demonstrated that the defendant did not have the
    available liquid funds to pay the plaintiff, and, having transformed the
    funds from the workers’ compensation award intended for the plaintiff
    into nonliquid assets, including the Kent property, the defendant forced
    the court to consider alternative remedies in order to protect the integrity
    and purpose of the settlement agreement, and the court left the defen-
    dant with the possibility that he can pay the plaintiff the money to which
    she is entitled instead of transferring the Kent property.
           Argued May 9—officially released November 1, 2022

                             Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Danbury, where the court, Winslow, J., rendered
judgment dissolving the marriage and granting certain
other relief in accordance with the parties’ separation
agreement; thereafter, the court, Truglia, J., granted
the plaintiff’s motion for contempt, and the defendant
appealed to this court. Affirmed.
  Alexander Copp, with whom was Neil R. Marcus, for
the appellant (defendant).
   Kathy Boufford, for the appellee (plaintiff).
                          Opinion

   ELGO, J. The defendant, Samuel T. Mazza, Jr., appeals
from the judgment of the trial court granting the post-
judgment motion for contempt filed by the plaintiff,
Wendy M. Mazza. On appeal, the defendant claims that
the court improperly (1) granted the plaintiff’s motion
for contempt and (2) ordered alternative relief concern-
ing the defendant’s real property. We disagree and,
accordingly, affirm the judgment of the trial court.
  The following undisputed facts and procedural his-
tory are relevant to this appeal. The parties married in
August, 2003. In December, 2003, the defendant suffered
an injury when a concrete tank fell onto his legs while he
was performing work for his employer, M & M Precast
Corporation, causing him to suffer a permanent loss of
motion to his right leg and back. The defendant’s injury
spawned a workers’ compensation proceeding, and the
defendant thereafter received workers’ compensation
payments throughout the parties’ marriage.
   On February 11, 2015, the court dissolved the mar-
riage of the parties. The court incorporated into the
judgment of dissolution the parties’ separation agree-
ment (agreement), which was executed on the same
date. The agreement is a standard form JD-FM-172 (Rev.
7-10) that the self-represented parties completed by
writing their agreed terms in the designated sections.
The agreement resolved all of their then outstanding
issues, including custody, visitation, child support,
health insurance coverage, childcare costs, and postma-
jority education support with respect to their four minor
children. In § 13 of the agreement, titled ‘‘Other,’’ the
parties agreed that the ‘‘plaintiff will receive 50 [per-
cent] of all awards from [the] defendant’s workers’ com-
pensation suit paid prior to [their] children’s college
graduation.’’ The court held a hearing at which it can-
vassed the parties regarding their entire agreement, spe-
cifically including § 13, after which the court found
that the entire agreement was fair and equitable. The
defendant subsequently received a workers’ compensa-
tion payment for $10,000, of which he remitted 50 per-
cent to the plaintiff.1
   On March 8, 2019, the defendant entered into a ‘‘Stipu-
lation for Agreement and Award’’ (stipulation) that
resolved his workers’ compensation proceeding. Pursu-
ant to the stipulation, the defendant’s employer agreed
to pay $250,000 to the defendant as a ‘‘full, final and
complete settlement, adjustment, accord and satisfac-
tion of all claims which [the defendant] might otherwise
have against [his employer] . . . and is to be made and
accepted in lieu of all other compensation payments
. . . .’’ The stipulation further provides that the parties’
‘‘purpose and intent . . . [was] to resolve every and
all claims for all injuries and conditions during, and
related to, the [defendant’s] employment with [his]
employer under the Workers’ Compensation Act [(act),
General Statutes § 31-275 et seq.].’’ Within the next few
months, the defendant received a check for approxi-
mately $200,000 pursuant to the stipulation, which
accounted for a deduction of $50,000 for attorney’s fees
and costs.2 On his receipt of this $200,000 workers’
compensation payment, the defendant did not remit 50
percent to the plaintiff. Instead, the defendant used the
$200,000 workers’ compensation payment to purchase
and to renovate a residence in Kent (Kent property),
to pay taxes and rent, to purchase a camper, to give
his mother a monetary gift, and to pay the plaintiff
outstanding alimony and child support. Both parties
subsequently retained counsel in the present case.
  On December 23, 2020, the plaintiff filed a motion
for contempt. The plaintiff asserted that the defendant
wilfully violated § 13 of the agreement because he failed
to remit to her 50 percent of the $200,000 workers’
compensation payment. As for relief, the plaintiff’s
motion for contempt sought 50 percent of the defen-
dant’s $200,000 workers’ compensation payment, attor-
ney’s fees incurred in the prosecution of the motion for
contempt, and ‘‘any further or alternate relief the court
deems fair and equitable.’’
   On August 19 and September 14, 2021, the court held
an evidentiary hearing on the plaintiff’s motion for con-
tempt. Both the plaintiff and the defendant testified at
the hearing regarding their formation and understand-
ing of the agreement. Each party submitted a memoran-
dum of law in which they advanced disparate interpreta-
tions of § 13 of the agreement and its application to the
$200,000 workers’ compensation payment. The defen-
dant argued that the phrase ‘‘all awards from [the]
defendant’s workers’ compensation suit’’ did not
include his $200,000 workers’ compensation payment
because (1) he did not completely understand the terms
of the agreement when he signed it, (2) the $200,000
workers’ compensation payment was much larger than
he anticipated when he signed the agreement, (3) the
parties never contemplated that the plaintiff would be
entitled to a workers’ compensation payment attribut-
able to his future medical expenses, (4) the time for
him to provide the funds to the plaintiff had not yet
expired, and (5) there is a legal distinction in the act
between an ‘‘award’’ and an ‘‘approved stipulation.’’ The
plaintiff conversely argued that the agreement unambig-
uously provides that she was entitled to 50 percent of
‘‘all’’ of the workers’ compensation awards that the
defendant received, which clearly included the $200,000
workers’ compensation payment that the defendant
received pursuant to his workers’ compensation stipula-
tion.
  On September 15, 2021, the court issued an order
granting the plaintiff’s motion for contempt. The court
rejected each of the defendant’s arguments and held
that ‘‘the plaintiff has carried her burden of proof by
clear and convincing evidence that the defendant has
wilfully failed to obey a clear court order without justifi-
cation or excuse.’’ The court reasoned that it ‘‘does not
find the language of the agreement ambiguous; there
is a clear court order that the ‘plaintiff will receive 50
[percent] of all awards from [the] defendant’s workers’
compensation suit paid prior to [their] children’s gradu-
ation.’ ’’ The court further held that ‘‘[t]he defendant
received [the $200,000 workers’ compensation pay-
ment] in March, 2019, but paid no portion to the plaintiff.
There is no question . . . that the defendant did not
consider a legal distinction between settlements and
awards when he received the [$200,000 workers’ com-
pensation payment] and chose not to pay them to the
plaintiff.’’
   Consequently, the court issued a three part order of
relief. First, the court ordered ‘‘the defendant to pay
$101,300 to the plaintiff on or before October 15, 2021,’’
and that the defendant shall ‘‘reimburse the plaintiff for
a portion of her attorney’s fees incurred in prosecuting
this action in the amount of $7500.’’ Second, the court
ordered by way of ‘‘alternative’’ relief that the defendant
convey by warranty deed to the plaintiff all of his right,
title, and interest to his Kent property on or before
October 15, 2021, and that the defendant was not to
transfer, mortgage, or in any way diminish the value of
the Kent property prior to his full compliance with the
court’s contempt order. Third, the court ordered that
‘‘the plaintiff may secure these orders by immediate
judgment lien in accordance with Chapter 906 of the
General Statutes.’’ This appeal followed. Additional
facts will be set forth as necessary.
                             I
   The defendant first claims that the court improperly
granted the plaintiff’s motion for contempt. Specifically,
the defendant argues that the court incorrectly deter-
mined that the phrase in the agreement that ‘‘all awards
from [the] defendant’s workers’ compensation suit’’
clearly and unambiguously included his $200,000 work-
ers’ compensation payment. The defendant also argues
that the court abused its discretion by determining that
he wilfully violated the agreement.3 We disagree.
   We first set forth the standard of review and legal
principles relevant to our resolution of the defendant’s
first claim. Our standard of review is mixed. We employ
plenary review to the question of whether the court
properly determined that the agreement incorporated
into the judgment of dissolution was unambiguous. See
Birkhold v. Birkhold, 343 Conn. 786, 811, 276 A.3d 414
(2022). We employ the abuse of discretion standard
to review the question of whether the court properly
determined that the defendant wilfully failed to comply
with the agreement. Id.
   ‘‘It is the burden of the party seeking an order of
contempt to prove, by clear and convincing evidence,
both a clear and unambiguous directive to the alleged
contemnor and the alleged contemnor’s wilful noncom-
pliance with that directive.’’ (Internal quotation marks
omitted.) Id. ‘‘Contempt is a disobedience to the rules
and orders of a court which has power to punish for
such an offense. . . . Our review of a trial court’s judg-
ment of civil contempt involves a two part inquiry. [W]e
first consider the threshold question of whether the
underlying order constituted a court order that was
sufficiently clear and unambiguous so as to support a
judgment of contempt. . . . Second, if we conclude
that the underlying court order was sufficiently clear
and unambiguous, we must then determine whether the
trial court abused its discretion in issuing, or refusing
to issue, a judgment of contempt, which includes a
review of the trial court’s determination of whether the
violation was wilful or excused by a good faith dispute
or misunderstanding.’’ (Citation omitted; internal quota-
tion marks omitted.) Hall v. Hall, 335 Conn. 377, 391–92,
238 A.3d 687 (2020).
   With respect to the first inquiry, ‘‘[b]ecause a separa-
tion agreement incorporated into a dissolution decree
is in the nature of a contract, we note the following
general principles of contract interpretation. A contract
must be construed to effectuate the intent of the parties,
which is determined from the language used interpreted
in the light of the situation of the parties and the circum-
stances connected with the transaction. . . . Where
the language of the contract is clear and unambiguous,
the contract is to be given effect according to its terms.
. . . [A]ny ambiguity in a contract must emanate from
the language used in the contract rather than from one
party’s subjective perception of the terms. . . . A court
will not torture words to import ambiguity where the
ordinary meaning leaves no room for ambiguity.’’ (Inter-
nal quotation marks omitted.) Casiraghi v. Casiraghi,
200 Conn. App. 771, 792–93, 241 A.3d 717 (2020). ‘‘[T]he
intent of the parties is to be ascertained by a fair and
reasonable construction of the written words and . . .
the language used must be accorded its common, natu-
ral, and ordinary meaning and usage where it can be
sensibly applied to the subject matter of the contract.
. . . When only one interpretation of a contract is possi-
ble, the court need not look outside the four corners
of the contract.’’ (Internal quotation marks omitted.)
Casablanca v. Casablanca, 190 Conn. App. 606, 617–18,
212 A.3d 1278, cert. denied, 333 Conn. 913, 215 A.3d
1210 (2019).
   In the present case, § 13 of the agreement broadly
provides that the ‘‘plaintiff will receive 50 [percent] of
all awards from [the] defendant’s workers’ compensa-
tion suit paid prior to [their] children’s college gradua-
tion.’’4 (Emphasis added.) We agree with the court that
the phrase ‘‘all awards’’ unambiguously was intended
to apply to the $200,000 workers’ compensation pay-
ment he received pursuant to the stipulation. Although
the agreement does not define the phrase ‘‘all awards,’’
the plain and ordinary meaning of those terms clearly
encompasses the defendant’s $200,000 workers’ com-
pensation payment. See, e.g., Black’s Law Dictionary
(11th Ed. 2019) p. 169 (defining ‘‘award’’ as ‘‘[a] final
judgment or decision’’); Merriam-Webster’s Collegiate
Dictionary (11th Ed. 2003) p. 86 (defining ‘‘award’’ as
‘‘a judgment or final decision’’ and ‘‘something that is
conferred or bestowed esp[ecially] on the basis of merit
or need’’); Merriam-Webster’s Collegiate Dictionary,
supra, p. 31 (defining ‘‘all’’ as ‘‘every member or individ-
ual component of’’ and ‘‘as much as possible’’). Here, the
defendant’s $200,000 workers’ compensation payment
finally resolved the workers’ compensation proceeding.
The stipulation provides that the $200,000 workers’
compensation payment was a ‘‘full, final and complete
settlement, adjustment, accord and satisfaction of all
claims’’ that the defendant had and resulted in the defen-
dant receiving one final award in lieu of future awards.
The parties’ use of the term ‘‘all’’ in the agreement
indicates that their intention was that the plaintiff would
be entitled to a portion of each and every workers’
compensation payment, including the $200,000 work-
ers’ compensation payment. In fact, the stipulation itself
is titled ‘‘Stipulation for Agreement and Award,’’ which
further indicates that the $200,000 workers’ compensa-
tion payment made pursuant to the stipulation is an
award.5 (Emphasis added.) Accordingly, it is clear from
the plain language of the agreement that the parties
intended that the plaintiff was to receive 50 percent of
the defendant’s $200,000 workers’ compensation pay-
ment because that payment was an award.
   The defendant’s interpretation to the contrary is not
a reasonable one. The defendant argues that the parties
did not intend that the term ‘‘all awards’’ would include
all funds received by the defendant from his workers’
compensation proceeding. Rather, the defendant
asserts that it was the intent of the parties that the
plaintiff would not be entitled to funds from the work-
ers’ compensation proceeding ‘‘intended for surgeries,
medical care and medication,’’ but that she would be
entitled to funds attributable to an imprecise category
of funds6 generally, including loss of use, lost wages,
and partial disability. Stated simply, the defendant’s
interpretation has no basis in the plain language of
the agreement because the parties did not place any
limitation as to which portions of a workers’ compensa-
tion award the defendant must pay to the plaintiff. There
is no language in the agreement stating that the defen-
dant has the right to unilaterally withhold from his
workers’ compensation payments funds that are attrib-
utable to medical expenses. Indeed, the plain language
of the agreement states the opposite—that the plaintiff
is entitled to 50 percent of all awards. If the parties
intended to limit the plaintiff’s entitlement to certain
portions of the defendant’s awards, they certainly could
have done so.7 We will not graft such a limitation into
the agreement so as to support the defendant’s position.
See Nation-Bailey v. Bailey, 316 Conn. 182, 200, 112
A.3d 144 (2015) (‘‘‘[a]lthough parties might prefer to
have the court decide the plain effect of their contract
contrary to the agreement, it is not within its power to
make a new and different agreement’ ’’).
   The defendant also contends that the stipulation was
not an ‘‘award’’ as that term is used within the act. The
defendant attempts to draw a distinction between a
workers’ compensation ‘‘award’’ issued by an adminis-
trative law judge pursuant to General Statutes § 31-
300, and a ‘‘voluntary agreement’’ pursuant to General
Statutes § 31-296. We are not persuaded. There is no
reference to the act in the agreement and, thus, no
indication that the parties relied on the meaning of
‘‘award’’ as that term is used in the act. As the defendant
recognizes in his appellate briefs, ‘‘[t]his is not to say
that the parties intended the word ‘awards’ to be con-
strued exactly as that term is used in the . . . [a]ct’’
and that, ‘‘[a]t the time of the divorce, both were unso-
phisticated, pro se parties who were plainly not relying
on any hyper specific statutory definition, but merely
using the term as they had come to understand it
. . . .’’8 In sum, we conclude that the court properly
determined that the agreement was unambiguous.9
   We next turn to the second inquiry, which requires
that the defendant’s violation of the agreement incorpo-
rated into the judgment of dissolution was wilful.
‘‘Whether a party’s violation was wilful depends on the
circumstances of the particular case and, ultimately, is
a factual question committed to the sound discretion
of the trial court. . . . Without a finding of wilfulness,
a trial court cannot find contempt and, it follows, cannot
impose contempt penalties.’’ (Internal quotation marks
omitted.) Hall v. Hall, supra, 335 Conn. 392. As stated
previously, we review the court’s determination that
the defendant’s violation of the agreement was wilful
under the abuse of discretion standard. Birkhold v.
Birkhold, supra, 343 Conn. 811. ‘‘Under the abuse of
discretion standard, [w]e will make every reasonable
presumption in favor of upholding the trial court’s rul-
ing, and only upset it for a manifest abuse of discretion.
. . . [Thus, our] review of such rulings is limited to the
questions of whether the trial court correctly applied
the law and reasonably could have reached the conclu-
sion that it did.’’ (Internal quotation marks omitted.) L.
W. v. M. W., 208 Conn. App. 497, 511, 266 A.3d 189 (2021).
  The defendant contends that his violation of the
agreement was not wilful because he relied on the
advice of his workers’ compensation attorney, Guy
DePaul.10 Particularly, at the September 14, 2021 hearing
on the motion for contempt, the defendant testified that
it was his understanding that the plaintiff would be
entitled only to ‘‘awards,’’ not ‘‘benefits,’’ pursuant to
the agreement. At the hearing, the defendant was asked
by his attorney ‘‘why . . . [he] distinguish[ed] in [his]
testimony between benefits and awards?’’ The defen-
dant responded, ‘‘[t]hat’s what I was always told,’’ and
‘‘[t]hat’s what had been explained to me by [DePaul]
. . . .’’ The defendant then was asked whether he and
‘‘DePaul discussed how [his] case would be presented
and disposed of ultimately; your workers’ comp[ensa-
tion] case,’’ and the defendant responded, ‘‘[y]es.’’ The
defendant contends that this testimony establishes that
the court abused its discretion in finding his breach of
the agreement was wilful. We do not agree.
   The defendant’s argument amounts to an invitation
for this court to reconsider on appeal his testimony at
the hearing. We decline to do so because the trial court
is ‘‘the sole arbiter of the credibility of the witnesses
and the weight to be given specific testimony. . . .
[When] there is conflicting evidence . . . we do not
retry the facts or pass on the credibility of the witnesses.
. . . The probative force of conflicting evidence is for
the trier to determine.’’ (Internal quotation marks omit-
ted.) Barlow v. Commissioner of Correction, 343 Conn.
347, 359, 273 A.3d 680 (2022). This is particularly true
because the court expressly found that it did ‘‘not find
the defendant’s testimony credible on any of [the]
points’’ he raised.
    Even if the court had credited the defendant’s testi-
mony, his testimony fails to establish that DePaul
advised him not to pay any portion of his $200,000
workers’ compensation payment to the plaintiff or that
the defendant withheld his settlement in reliance on
the advice of DePaul. Instead, the defendant’s testimony
merely establishes that DePaul informed him that there
was some distinction between ‘‘awards’’ and ‘‘benefits’’
in relation to his workers’ compensation proceeding.
See Hall v. Hall, supra, 335 Conn. 391–93 (rejecting
claim that plaintiff’s actions were not wilful because
he relied on advice of his counsel when plaintiff failed to
identify any testimony or evidence that counsel advised
him to act in violation of agreement and that he relied
on that advice). An additional problem with the defen-
dant’s argument is that he did not pay the plaintiff any
portion of his $200,000 workers’ compensation pay-
ment, regardless of whether he classified part of it as
an ‘‘award’’ or a ‘‘benefit.’’ If the defendant was uncer-
tain as to whether his $200,000 workers’ compensation
payment was subject to distribution to the plaintiff, his
obligation was to seek the guidance of the court, not
to unilaterally withhold all of the funds. See Becue v.
Becue, 185 Conn. App. 812, 827, 198 A.3d 601 (2018)
(‘‘‘[W]e will not countenance one party’s interpreting
the term and undertaking unilateral action to the detri-
ment of the other party. In such a circumstance, the
party seeking to alter payments must seek the assis-
tance of the court.’ ’’), cert. denied, 331 Conn. 902, 201
A.3d 403 (2019). In fact, the defendant provided the
plaintiff with 50 percent of the $10,000 workers’ com-
pensation payment that he received after the judgment
of dissolution but before the stipulation. On appeal, the
defendant offers no explanation as to why he paid the
plaintiff 50 percent of the $10,000 workers’ compensa-
tion payment but none of the $200,000 workers’ com-
pensation payment.
   Additionally, the defendant fails to account for the
other undisputed evidence supporting the court’s wil-
fulness determination. When the defendant received the
$200,000 workers’ compensation payment, the defen-
dant did not pay 50 percent to the plaintiff as he was
required to do pursuant to § 13 of the agreement.
Instead, the defendant used the funds to purchase and
to renovate the Kent property, to pay taxes and rent,
to purchase a camper, to give his mother a monetary
gift, and to pay the plaintiff outstanding alimony and
child support. In short, the defendant agreed to pay the
plaintiff 50 percent of all of his workers’ compensation
awards, but, on his receipt of the $200,000 workers’
compensation payment, he used the funds for his own
purposes instead of complying with the agreement.
Accordingly, we conclude that the court’s determina-
tion that the defendant wilfully violated the agreement
was not a ‘‘manifest abuse of discretion.’’ (Internal quo-
tation marks omitted.) L. W. v. M. W., supra, 208 Conn.
App. 511. In sum, we conclude that the court properly
granted the plaintiff’s motion for contempt.
                             II
   The defendant next claims that the court improperly
ordered alternative relief concerning the Kent property.
Specifically, the defendant argues that the court lacked
the authority to award, as part of its contempt order,
alternative relief: requiring the preservation, restricting
the transfer, and permitting the imposition of a judg-
ment lien on the Kent property. He argues that the court
impermissibly modified the substantive terms of the
property distribution as provided by the judgment of
dissolution. We disagree.
   At the outset, we briefly recount the facts underlying
the court’s award of relief in its contempt order. In § 10
of the agreement as to the ‘‘division of property’’ and
‘‘real property,’’ the parties wrote ‘‘none.’’ Nevertheless,
the court, in its order granting the plaintiff’s motion for
contempt, ordered that the defendant pay the plaintiff
$108,800 as compensation, which represented approxi-
mately 50 percent of the defendant’s $200,000 workers’
compensation payment and $7500 in attorney’s fees.
It was apparent from the evidence presented at the
contempt hearing that the defendant did not have the
liquid funds available to pay $108,800 to the plaintiff.
Indeed, the defendant averred, in his January 21, 2021
financial affidavit, that the Kent property he purchased
with funds from his $200,000 workers’ compensation
payment was worth $110,000. As an alternative to the
transfer of funds, the court fashioned an alternative
award of relief with respect to the Kent property, which
had a value approximately equal to the sum owed to
the plaintiff. Particularly, the court ordered, by way of
alternative relief, that the defendant convey by warranty
deed to the plaintiff all of his right, title and interest to
the Kent property on or before October 15, 2021, and
that the defendant was not to transfer, mortgage or in
any way diminish the value of the Kent property prior
to his full compliance with the court’s contempt order.
The court further ordered that ‘‘the plaintiff may secure
these orders by immediate judgment lien in accordance
with Chapter 906 of the General Statutes.’’
   We next set forth the standard of review and legal
principles relevant to our resolution of the defendant’s
second claim. ‘‘It is well settled that [t]he court’s author-
ity to transfer property appurtenant to a dissolution
proceeding rests on [General Statutes] § 46b-81.11 . . .
Accordingly, the court’s authority to divide the personal
property of the parties, pursuant to § 46b-81, must be
exercised, if at all, at the time that it renders judgment
dissolving the marriage. . . . A court, therefore, does
not have the authority to modify the division of property
once the dissolution becomes final.’’ (Footnote added;
internal quotation marks omitted.) Walzer v. Walzer,
209 Conn. App. 604, 615, 268 A.3d 1187, cert. denied,
342 Conn. 907, 270 A.3d 693 (2022).
   ‘‘Although the court does not have the authority to
modify a property assignment, a court, after distributing
property, which includes assigning the debts and liabili-
ties of the parties, does have the authority to issue
postjudgment orders effectuating its judgment. . . .
[I]t is . . . within the equitable powers of the trial court
to fashion whatever orders [are] required to protect the
integrity of [its original] judgment. . . . This court has
explained the difference between postjudgment orders
that modify a judgment rather than effectuate it. A modi-
fication is [a] change; an alteration or amendment which
introduces new elements into the details, or cancels
some of them, but leaves the general purpose and effect
of the subject-matter intact. . . . In contrast, an order
effectuating an existing judgment allows the court to
protect the integrity of its original ruling by ensuring
the parties’ timely compliance therewith.’’ (Internal
quotation marks omitted.) Id. ‘‘If a party’s motion can
fairly be construed as seeking an effectuation of the
judgment rather than a modification of the terms of the
property settlement, this court must favor that interpre-
tation.’’ (Internal quotation marks omitted.) Id.
   ‘‘Similarly, when determining whether the new order
is a modification, we examine the practical effect of
the ruling on the original order. . . . In order to deter-
mine the practical effect of the court’s order on the
original judgment, we must examine the terms of the
original judgment as well as the subsequent order. [T]he
construction of [an order or] judgment is a question of
law for the court . . . [and] our review . . . is ple-
nary. As a general rule, [orders and] judgments are
to be construed in the same fashion as other written
instruments. . . . The determinative factor is the inten-
tion of the court as gathered from all parts of the [order
or] judgment. . . . The interpretation of [an order or]
judgment may involve the circumstances surrounding
[its] making. . . . Effect must be given to that which
is clearly implied as well as to that which is expressed.
. . . The [order or] judgment should admit of a consis-
tent construction as a whole.’’ (Internal quotation marks
omitted.) Id., 615–16.
   It is equally well established that, when ‘‘[f]aced with
a party in contempt of court, it is within the court’s
province to fashion appropriate remedial orders. Courts
have in general the power to fashion a remedy appro-
priate to the vindication of a prior . . . judgment. . . .
Having found noncompliance, the court, in the exercise
of its equitable powers, necessarily ha[s] the authority
to fashion whatever orders [are] required to protect the
integrity of [its original] judgment.’’ (Internal quotation
marks omitted.) Id., 616. ‘‘[A] trial court has broad dis-
cretion to make whole any party who has suffered as
a result of another party’s failure to comply with a court
order. . . . The court has authority to order additional
measures not contained in the original order if they are
necessary to effectuate the original judgment.’’ (Cita-
tions omitted; internal quotation marks omitted.)
Behrns v. Behrns, 124 Conn. App. 794, 822, 6 A.3d
184 (2010).
  We conclude that, after finding the defendant in con-
tempt, the court fashioned a remedy appropriate to
protect the integrity of the judgment of dissolution. The
plaintiff’s motion for contempt did not explicitly seek
to modify the parties’ property assignment. Rather, the
plaintiff sought to enforce the practical effect of § 13 of
the agreement incorporated into the original dissolution
judgment, which provided that the plaintiff was to
receive 50 percent of all the workers’ compensation
awards that the defendant received. The defendant,
however, failed to pay the plaintiff approximately
$100,000 of the $200,000 workers’ compensation pay-
ment that she was owed pursuant to § 13 of the agree-
ment. The defendant instead spent these funds for his
own purposes, including the purchase of the Kent prop-
erty. The evidence at the contempt hearing shows that
the defendant did not have available the liquid funds
to pay to the plaintiff. Having transformed those funds
intended for the plaintiff into nonliquid assets such as
the Kent property, the defendant himself forced the
court to consider alternative remedies in order to pro-
tect the integrity and the purpose of § 13 of the agree-
ment.
   Accordingly, the court had the authority to fashion
‘‘an appropriate remedy to protect the integrity of the
original judgment.’’ (Internal quotation marks omitted.)
Lawrence v. Cords, 165 Conn. App. 473, 486, 139 A.3d
778, cert. denied, 322 Conn. 907, 140 A.3d 221 (2016).
That is precisely what the court did. The court’s order
of alternative relief—requiring the preservation,
restricting the transfer, and permitting the imposition
of a judgment lien on the Kent property valued at
$110,000—ensured that the plaintiff would be compen-
sated for the $108,800 she was owed pursuant to the
agreement. Furthermore, the defendant is not necessar-
ily required to relinquish his Kent property to the plain-
tiff because the court’s order of relief was alternative.
The court left open the possibility that the defendant
can instead pay to the plaintiff the $108,800 that she is
owed. Accordingly, ‘‘the court ensured that the plaintiff
would receive the sum owed to her within a specified
span of time one way or another.’’ Id., 488.
   Contrary to the defendant’s argument, the court had
the authority to include the Kent property in its con-
tempt order despite the fact that the Kent property was
not contemplated by the agreement incorporated into
the judgment of dissolution.12 The court did not modify
the terms of the property distribution because the Kent
property was not part of the agreement. Rather, the
Kent property was purchased by the defendant with
the funds from the $200,000 workers’ compensation
payment that was contemplated by § 13 of the agree-
ment. A trial court ‘‘has authority to order additional
measures not contained in the original order if they are
necessary to effectuate the original judgment.’’ (Internal
quotation marks omitted.) Behrns v. Behrns, supra, 124
Conn. App. 822. The court’s order of relief in the present
case was a proper exercise of its remedial contempt
authority to effectuate the terms of the judgment of
dissolution. See, e.g., Walzer v. Walzer, supra, 209 Conn.
App. 617 (affirming court’s contempt order requiring
sale of property to satisfy deficiency in defendant’s
default on installment payments ‘‘to protect the integrity
of the court-ordered dissolution agreement’’); Cun-
ningham v. Cunningham, 204 Conn. App. 366, 377–78,
254 A.3d 330 (2021) (affirming court’s contempt order
requiring plaintiff to assign portion of pension as ‘‘a
mechanism to ensure, as required by the dissolution
judgment, that the increased value of the pension bene-
fit . . . ‘belong[ed] to the defendant’ ’’); Lawrence v.
Cords, supra, 165 Conn. App. 485–87 (affirming court’s
contempt order requiring defendant either to pay plain-
tiff lump sum or proceeds from sale of property as ‘‘a
remedy appropriate to protect the integrity of its origi-
nal judgment’’); Behrns v. Behrns, supra, 821–22
(affirming court’s contempt order prohibiting defendant
from encumbering assets without prior approval of
court so as to secure defendant’s debt to plaintiff).13 In
sum, the defendant’s actions rendered strict compliance
with the judgment of dissolution impossible, and, thus,
the court crafted an appropriate remedy to effectuate
the judgment. See Santoro v. Santoro, 70 Conn. App.
212, 218, 797 A.2d 592 (2002) (‘‘ ‘noncompliance on the
part of the parties made strict adherence to the terms
of the [decree] impossible’ ’’). Therefore, we conclude
that the court properly ordered alternative relief con-
cerning the Kent property.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     It is unclear from the record the date on which the defendant received
this $10,000 payment and the date on which he remitted 50 percent of this
payment to the plaintiff.
   2
     For clarity, we hereinafter refer to the payment the defendant received
pursuant to the stipulation as the ‘‘$200,000 workers’ compensation pay-
ment.’’
   3
     Subsumed within his first claim, the defendant devotes one paragraph
to argue that ‘‘the trial court further erred in precluding the defendant’s
counsel from questioning the plaintiff as to whether she was seeking 50
percent of payments for medical expenses’’ at the August 19, 2021 hearing
on her motion for contempt. We decline to review this claim on the ground
that it is inadequately briefed because it is a mere conclusion that is unsup-
ported by citations to any legal authority. See Burton v. Dept. of Environ-
mental Protection, 337 Conn. 781, 802, 256 A.3d 655 (2021) (‘‘‘mere conclu-
sory assertions regarding a claim, with no mention of relevant authority
and minimal or no citations from the record, [are inadequately briefed]’ ’’).
   The defendant also argues in two sentences that ‘‘the trial court’s award
of attorney’s fees was based on its finding that the defendant was in wilful
contempt of a clear court order. If this court reverses the trial court’s finding
of contempt, it must also reverse its award of $7500 in attorney’s fees to
the plaintiff.’’ In light of our conclusion that the court properly granted the
plaintiff’s motion for contempt, we do not address that contention.
   4
     It is undisputed that the defendant received his $200,000 workers’ com-
pensation payment ‘‘prior to [their] children’s college graduation.’’
   5
     The defendant attempts to distinguish the title of the stipulation by
contending that ‘‘the stipulation is titled ‘Stipulation for Agreement and
Award’ because it is a stipulation that includes an award, but is not only
an award.’’ (Emphasis in original.) We are not persuaded by this semantical
argument and, rather, view it as an implicit acknowledgement that the
$200,000 workers’ compensation payment remitted to the defendant pursu-
ant to the stipulation was, in fact, an ‘‘award.’’
   6
     The defendant has not consistently articulated before the trial court or
before this court the portion, if any, of the $200,000 workers’ compensation
payment to which he believes the plaintiff is entitled. At different points
before the trial court and before this court, the defendant argued that the
plaintiff was entitled only to a portion of the $200,000 workers’ compensation
payment attributable to several differing and contrasting categories: ‘‘lost
wages and partial loss of use,’’ ‘‘loss of use, loss of wages,’’ partial permanent
disability payments, temporary partial disability payments, a partial perma-
nent disability arrearage, missed work, or liquidated damages. Thus, the
defendant’s argument is undercut by his own shifting interpretation of the
agreement. See Hirschfeld v. Machinist, 181 Conn. App. 309, 327, 186 A.3d
771 (plaintiff ‘‘completely undermined’’ her interpretation of separation
agreement because she offered different interpretations during trial and
appellate proceedings), cert. denied, 329 Conn. 913, 186 A.3d 1170 (2018).
   7
     On appeal, the defendant recognizes that the $250,000 sum provided for
in the stipulation is not bifurcated into any categories. In particular, the
stipulation provides that this sum represents ‘‘a full and final settlement of
all compensation for said injuries, and for all results upon the claimant past,
present and future, and for all claims for past, present and future medical,
surgical, hospital and incidental expenses and all compensation which may
be due . . . .’’
   8
     Secondarily, even if the parties agreed that the meaning of the term
‘‘award’’ was governed by the act, there is no definition for that term within
the act. Instead, § 31-296 (a), which governs voluntary agreements, provides
in relevant part that a signed and approved agreement ‘‘shall be as binding
upon both parties as an award by the administrative law judge.’’ Thus, under
the circumstances of the present case, the stipulation has the same effect
as an ‘‘award’’ as that term is used in the act. See R. Carter et al., 19A
Connecticut Practice Series: Workers’ Compensation (2008 Ed.) § 28:18, p.
146 (‘‘[t]he settlement agreement is an award by stipulation, like a stipulated
judgment, and is usually referred to as a ‘stipulation’ ’’).
   9
     In further support of his contention that the agreement is ambiguous,
the defendant makes several other arguments relying on the extracontractual
evidence adduced at the hearing on the motion for contempt, including the
transcript of the court’s canvass of the parties at the original dissolution
hearing. We do not reach these arguments in light of our conclusion that
the agreement is unambiguous on its face. See Casablanca v. Casablanca,
supra, 190 Conn. App. 617–18 (‘‘‘[w]hen only one interpretation of a contract
is possible, the court need not look outside the four corners of the con-
tract’ ’’).
   10
      To be clear, the defendant does not claim that his actions were not
wilful because he could not comply with the agreement.
   11
      General Statutes § 46b-81 provides in relevant part: ‘‘(a) At the time of
entering a decree annulling or dissolving a marriage or for legal separation
. . . the Superior Court may assign to either spouse all or any part of the
estate of the other spouse. The court may pass title to real property to either
party or to a third person or may order the sale of such real property,
without any act by either spouse, when in the judgment of the court it is
the proper mode to carry the decree into effect.’’
   12
      Taken to its logical conclusion, the defendant’s position is untenable.
It would frustrate our existing family law system if a party could avoid an
obligation to remit funds to his former spouse by instead using those funds
to purchase real property for the party’s own use. See O’Brien v. O’Brien,
326 Conn. 81, 96–97, 161 A.3d 1236 (2017) (‘‘[t]he court’s enforcement power
is necessary to ‘preserve its dignity and to protect its proceedings’ ’’).
   13
      To support his argument that the court’s award of relief was improper,
the defendant primarily relies on Blaisdell v. Blaisdell, Superior Court,
judicial district of New London, Docket No. FA-000121221-S (October 3,
2001) (30 Conn. L. Rptr. 543, 544) (denying ‘‘motion to transfer by statute’’
because relief requested improperly sought to modify property settlement
in dissolution judgment). Even if we were to conclude that Blaisdell supports
the defendant’s argument, we recognize that it is not binding on this court.
See Rider v. Rider, 210 Conn. App. 278, 287 n.13, 270 A.3d 206 (2022)
(Superior Court decisions not binding on Appellate Court).